FILE COPY



        RE: Case No. 15-0390                            DATE: 6/25/2015
        COA #: 12-14-00261-CV                TC#:   2013C-1185
STYLE:NATIONSTAR MORTGAGE,             L.L.C.
   v.   KEN   LANDERS   AND   CLARLINDA       LANDERS
     A petition for review was filed today in the
above-styled case.  Respondent may file either a
response, or a waiver of response.    If you file a
waiver, the Court will not grant the petition without
first requesting a response.   (Tex. R. App. P. 53.3)
There is no fee for a response or a waiver.

                              MS.   CATHY    S.   LUSK
                              CLERK, TWELFTH COURT OF APPEALS
                              1517 WEST FRONT, SUITE 35||
                              TYLER,    TX    75702